Citation Nr: 1131614	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  04-41 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska



THE ISSUE

Entitlement to an initial disability rating greater than 10 percent and a disability rating greater than 30 percent subsequent to June 2010 for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  He was awarded the Vietnam Campaign Medal, among other decorations, for his service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an RO decision dated in September 2004 which granted service connection for PTSD and assigned a 10 percent disability rating.  The Veteran perfected a timely appeal as to the disability rating assigned.  In a December 2006 decision, the Board denied the appeal.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which vacated that portion of the Board's decision pertaining to PTSD and remanded the matter.  The Board remanded to the RO in December 2009.  Following additional evidentiary development, the RO granted a 30 percent disability rating for PTSD effective in June 2010.  The Veteran indicated that he remained dissatisfied with the ratings assigned and also with the effective date of the increased rating, and the appeal has been returned to the Board for further appellate review.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran contends his PTSD causes greater impairment than is reflected by the 10 and 30 percent ratings currently assigned.  He asserts that higher disability ratings should be assigned throughout the time period at issue.

Because the veteran has perfected an appeal as to the assignment of the initial rating for PTSD following the initial award of service connection which was effective in December 2001, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection until the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

Essentially the problem with the Veteran's appeal for higher disability ratings for his PTSD is the absence of evidence reflecting his condition throughout the lengthy appeal period, which now spans nearly ten years.  The evidence can be summarized quickly, as there is so little of it.  Comprehensive examination reports reflecting private psychological evaluations performed in December 2001 and in December 2005 are helpful and reflect his condition and level of functioning at those points.  The report of a June 2010 VA examination is similarly helpful, reflecting his condition and level of functioning in June 2010.  However, there is no other medical evidence pertaining to the Veteran's PTSD available for review.  There is no lay evidence pertaining to the Veteran's impairment related to PTSD of record.

It appears that the Veteran did not seek any medical care for PTSD for many years.  No on-going medication or therapy is reflected in any of the three reports noted above.  During the June 2010 VA examination, the Veteran stated that he believed he should be able to handle his PTSD on his own, and that he "does not know" why he has not sought out psychiatric treatment for PTSD.  However, in a September 2010 statement, the Veteran indicated that he believes his PTSD has worsened and that the VA Medical Center in Grand Island has his "relevant treatment records."  Although this statement is not entirely clear, it appears that he may have sought medical care for PTSD subsequent to the June 2010 VA examination.  The Board notes that VA medical records available for review do not indicate any mental health treatment; however, it is not certain that mental health records would have been automatically printed from a general request.  Given the paucity of evidence pertaining to the Veteran's PTSD and his contention that his PTSD is worsening, the Board finds that a remand to obtain any VA records is required to fulfill our duty to assist the Veteran.  Furthermore, any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In light of the paucity of helpful evidence, the Veteran should be invited to submit his own statement reflecting his symptoms over the years from December 2001 until the present.  Written statements from friends and relatives and coworkers who are familiar with the impact of PTSD upon the Veteran's daily life are invited as well, especially those who have known the Veteran throughout the appeal period.  The Veteran is also hereby notified that if he has received additional private medical care for PTSD and/or mental health issues, he should notify the RO so that records reflecting this care may be obtained to support his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any records of VA mental health treatment afforded to the veteran by the Grand Island VA Medical Center subsequent to June 2010 for inclusion in the claims file.

2.  The RO should provide written notice to the Veteran of the type of lay evidence he can submit as well as the type of information which would be helpful to support his claim for an increased rating.

3.  After the development requested above has been completed, to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

